                                                           1    CALLAHAN & BLAINE, APLC
                                                                 A Professional Law Corporation
                                                           2    DANIEL J. CALLAHAN, Cal. Bar No. 91490
                                                                EDWARD SUSOLIK, Cal. Bar No. 151081
                                                           3    BRETT E. BITZER, Cal. Bar No. 264736
                                                                3 Hutton Centre Drive, Ninth Floor
                                                           4    Santa Ana, California 92707
                                                                Telephone: (714) 241-4444
                                                           5    Facsimile: (714) 241-4445
                                                           6    Email:      bbitzer@callahan-law.com

                                                           7    Attorneys for Defendants
                                                                R. MICHAEL YIN and
                                                           8    MARCELLA ANNE MANCE
                                                           9
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                          10
                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                          11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                     SAN JOSE DIVISION
                       A PROFESSIONAL LAW CORPORATION




                                                          12
                         SANTA ANA, CALIFORNIA 92707
CALLAHAN & BLAINE

                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                          13    In re                                          BK Case No.: 19-52499-MEH
                                                          14
                                                                JEFFREY GEORGE DRAEGER,                        Chapter 11
                                                          15
                                                                        Debtor in Possession.
                                                          16
                                                          17
                                                                WBL SPE III, LLC a Delaware limited            AP Case No.: ______________________
                                                          18    liability company, as Assignee from
                                                                WORLD BUSINESS LENDERS, LLC, as                NOTICE OF REMOVAL OF ACTION
                                                          19    successor-in-interest to WBL                   PENDING IN CALIFORNIA SUPERIOR
                                                          20    CALIFORNIA, LLC, a California limited          COURT TO UNITED STATES
                                                                liability company,                             BANKRUPTCY COURT
                                                          21
                                                                               Plaintiff,
                                                          22
                                                                        v.
                                                          23
                                                                R. MICHAEL YIN, an individual;
                                                          24    MARCELLA ANNE MANCE, an
                                                                individual; and DOES 1 through 20,
                                                          25    inclusive,
                                                          26
                                                                               Defendants.
                                                          27
                                                          28


                                                                AP CASE NO.
                                                                                                               -1-
                                                               NOTICE OF REMOVAL OF ACTION PENDING IN CALIFORNIA SUPERIOR COURT TO UNITED STATES BANKRUPTCY COURT
                                                         Case: 20-05037     Doc# 1 Filed: 08/13/20 Entered: 08/13/20 21:36:19 Page 1 of 4
                                                           1           TO:     THE UNITED STATES BANKRUPTCY COURT, DEBTOR, PLAINTIFF
                                                           2    WBL SPE III, LLC, COUNSEL OF RECORD, AND ALL PARTIES IN INTEREST:
                                                           3           PLEASE TAKE NOTICE that defendants R. Michael Yin and Marcella Anne Mance
                                                           4    (“Defendants”), hereby file this Notice of Removal pursuant to 28 U.S.C. §§ 1452, 157 and
                                                           5    Federal Rule of Bankruptcy Procedure 9027 based on the following.
                                                           6           1.      On December 12, 2020, Debtor in Possession Jeffrey George Draeger (“Debtor in
                                                           7    Possession”) filed a voluntary petition for relief under Title 11, Chapter 11 of the United States
                                                           8    Code in the United States Bankruptcy Court, Northern District of California, San Jose Division,
                                                           9    Case No. 20-52499-MEH (the “Bankruptcy Case”).
                                                          10           2.      On June 8, 2020, Plaintiffs Jeffrey George Draeger and Promax Builders, Inc.
                                                          11    dba Pro-Craft Builders commenced an adversary proceeding against defendants WBL California,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR
                       A PROFESSIONAL LAW CORPORATION




                                                          12    LLC, World Business Lenders, LLC, and WBL SPE III, LLC in the United States Bankruptcy
                         SANTA ANA, CALIFORNIA 92707
CALLAHAN & BLAINE

                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                          13    Court, Northern District of California, San Jose Division, AP Case No. 20-5032-MEH (the
                                                          14    “Adversary Proceeding”).
                                                          15           3.      On June 29, 2020, WBL SPE III, LLC commenced a civil action against R.
                                                          16    Michael Yin and Marcella Anne Mance in the California Superior Court for Santa Clara County,
                                                          17    entitled WBL SPE III, LLC v. Yin et al., Sup. Case No. 20-CV-367713 (the “State-Court
                                                          18    Action”). Until the time of filing this Notice of Removal and filing a copy of this Notice of
                                                          19    Removal with the Clerk of the Court for the California Superior Court, the State-Court Action
                                                          20    was pending before the California Superior Court.
                                                          21           4.      On August 13, 2020, the United States Bankruptcy Court granted plaintiffs leave
                                                          22    to file a First Amended Complaint to add Michael Yin and Marcella Anne Mance as additional
                                                          23    Plaintiffs in the Adversary Proceeding, which was filed on August 13, 2020.
                                                          24           5.      This Notice of Removal is accompanied with a copy of process and pleadings in
                                                          25    the State-Court Action as required by Federal Rule of Bankruptcy Procedure 9027, as the term
                                                          26    “pleadings” is defined pursuant to Federal Rule of Civil Procedure 7. To the extent that
                                                          27    additional documents relating to the State-Court Action are required, plaintiff WBL SPE III,
                                                          28    LLC shall submit such documents to the Bankruptcy Court.


                                                                AP CASE NO.
                                                                                                                -2-
                                                               NOTICE OF REMOVAL OF ACTION PENDING IN CALIFORNIA SUPERIOR COURT TO UNITED STATES BANKRUPTCY COURT
                                                         Case: 20-05037     Doc# 1 Filed: 08/13/20 Entered: 08/13/20 21:36:19 Page 2 of 4
                                                           1           6.      The State-Court Action, including all claims and causes of action asserted therein,
                                                           2    is a civil action other than a proceeding before the United States Tax Court, and it is not a civil
                                                           3    action by a governmental unit to enforce such governmental unit’s police or regulatory power.
                                                           4    The State-Court Action was commenced after the filing of the Bankruptcy Case.
                                                           5           7.      The State-Court Action is a civil proceeding related to the Bankruptcy Case and
                                                           6    the Adversary Proceeding. The Bankruptcy Court is presiding over the Bankruptcy Case
                                                           7    pursuant to the general reference with respect to cases commenced under Title 11 of the United
                                                           8    States Code in the United States District Court for the Northern District of California and 28
                                                           9    U.S.C. § 1334. Debtor, who is a plaintiff in the Adversary Proceeding, has alleged various
                                                          10    claims against WBL SPE III, LLC, including Unfair Business Practices (Violation of California
                                                          11    Business & Professions Code §§ 17200-17208), Declaratory Relief, Avoidance and Recovery of
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR
                       A PROFESSIONAL LAW CORPORATION




                                                          12    Constructive Fraudulent Transfers, Objection to Claim (11 U.S.C. § 502), and Avoidance of Lien
                         SANTA ANA, CALIFORNIA 92707
CALLAHAN & BLAINE

                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                          13    (11 U.S.C. § 506(d)). The State-Court Action asserts that defendants Michael Yin and Marcella
                                                          14    Anne Mance breached personal guarantees to plaintiff WBL SPE III, LLC, as a result of the
                                                          15    default by Promax Builders, Inc. dba Pro-Craft Builders, which necessarily requires that the
                                                          16    Court adjudicate the allowed amount of the underlying obligation, including the applicable
                                                          17    interest rate and amount of the pre-payment penalty (if any), which is the precise issue before the
                                                          18    Bankruptcy Court in the Bankruptcy Case and the Adversary Proceeding.
                                                          19           Further, resolution of the claims asserted in the State-Court Action will significantly
                                                          20    affect administration of the estate, and may involve proceedings affecting the liquidation of
                                                          21    assets of the estate and the adjudication of the debtor/creditor relationship and the equity security
                                                          22    holder relationship. All such proceedings are core proceeding as defined under 28 U.S.C. § 157.
                                                          23    In the event that any claim or cause of action asserted in the State-Court Action is determined to
                                                          24    be non-core, defendants Michael Yin and Marcella Anne Mance consent to entry of a final order
                                                          25    or judgment by the United States Bankruptcy Court.
                                                          26           8.      This Notice of Removal is filed less than thirty (30) days after receipt, through
                                                          27    service, of the summons and complaint. Each claim and cause of action alleged in the State-
                                                          28    Court Action is related to the Bankruptcy Case. Removal of each claim and causes of action


                                                                AP CASE NO.
                                                                                                                -3-
                                                               NOTICE OF REMOVAL OF ACTION PENDING IN CALIFORNIA SUPERIOR COURT TO UNITED STATES BANKRUPTCY COURT
                                                         Case: 20-05037     Doc# 1 Filed: 08/13/20 Entered: 08/13/20 21:36:19 Page 3 of 4
                                                           1    alleged in the State-Court Action to the Bankruptcy Court is authorized by 28 U.S.C. §§ 1452,
                                                           2    1334, and 157, and the General Order of the United States District Court for the Northern
                                                           3    District of California referring all bankruptcy cases to the United States Bankruptcy Court for
                                                           4    the Southern District of California. Further, removal of this State-Court Action is made in
                                                           5    accordance with Federal Rule of Bankruptcy Procedure 9027.
                                                           6           NOW, THEREFORE, all parties to the State-Court Action pending in the California
                                                           7    Superior Court for Santa Clara County, are HEREBY NOTIFIED pursuant to Federal Rule of
                                                           8    Bankruptcy Procedure 9027(e) as follows:
                                                           9           Removal of the State-Court Action and all claims and causes of action therein was
                                                          10    effectuated upon filing of a copy of this Notice of Removal with the Clerk of the Court for the
                                                          11    California Superior Court for Santa Clara County pursuant to Federal Rule of Bankruptcy
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR
                       A PROFESSIONAL LAW CORPORATION




                                                          12    Procedure 9027(c). The State-Court Action is removed from the California Superior Court to the
                         SANTA ANA, CALIFORNIA 92707
CALLAHAN & BLAINE

                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                          13    United States Bankruptcy Court presiding over the Bankruptcy Case. The parties to the State-
                                                          14    Court Action shall proceed no further in the California Superior Court unless and until the State-
                                                          15    Court Action is remanded thereto by the United States Bankruptcy Court.
                                                          16
                                                          17     Dated: August 13, 2020                         CALLAHAN & BLAINE, APLC

                                                          18
                                                                                                                By: /s/ BRETT E. BITZER
                                                          19                                                       Edward Susolik, Esq.
                                                                                                                   Brett E. Bitzer, Esq.
                                                          20                                                       Attorneys for Defendants R. MICHAEL
                                                          21                                                       YIN and MARCELA ANNE MANCE

                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28


                                                                AP CASE NO.
                                                                                                               -4-
                                                               NOTICE OF REMOVAL OF ACTION PENDING IN CALIFORNIA SUPERIOR COURT TO UNITED STATES BANKRUPTCY COURT
                                                         Case: 20-05037     Doc# 1 Filed: 08/13/20 Entered: 08/13/20 21:36:19 Page 4 of 4
